IN THE SUPREME COURT OF THE STATE OF DELAWARE

  CHRISTOPHER DESMOND,                 §
                                       §   No. 115, 2021
        Defendant Below,               §
        Appellant,                     §
                                       §
        v.                             §   Court Below–Superior Court
                                       §   of the State of Delaware
  STATE OF DELAWARE,                   §
                                       §   Cr. ID No. 91009844DI (N)
        Plaintiff Below,               §
        Appellee.                      §

                           Submitted: May 28, 2021
                           Decided:   June 7, 2021


                                     ORDER

      On May 11, 2021, the Senior Court Clerk issued a notice, sent by certified

mail, directing the appellant, Christopher Desmond, to show cause why his appeal

should not be dismissed for his failure to pay the Supreme Court filing fee or filing

a motion to proceed in forma pauperis. Postal records show that Desmond received

the notice to show cause on May 17, 2021. A timely response to the notice to show

cause was due on or before May 27, 2021. To date, Desmond has not paid the

Supreme Court filing fee, filed a motion to proceed in forma pauperis, or responded

to the notice to show cause. Dismissal of this action is therefore deemed to be

unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                           BY THE COURT:


                                           /s/ Collins J. Seitz, Jr.
                                                Chief Justice




                                       2